Citation Nr: 0324438	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  02-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.
2.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jay Som, Law Clerk







REMAND

The veteran served on active duty from 1980 to 1984 and 
served in the reserve. The veteran was recalled to active 
duty for a period of 365 days beginning January 29, 2002. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a September 2001 rating decision denying 
service connection for tinnitus and bilateral hearing loss.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  Upon review, the Board 
observes that the veteran served with the infantry and that 
there were some changes in the veteran's hearing during his 
active service.  Furthermore, the veteran recented returned 
to active duty for a 1 year period.  These records should be 
obtained.  To ensure that the Department of Veterans Affairs 
(VA) has met its duty to assist the claimant in developing 
the facts pertinent to the claim and to ensure full 
compliance with the due process requirements, the case is 
remanded to the regional office (RO) for the following 
development

1.  The RO should obtain the veteran's 
service medical records from his most 
recent period of active duty beginning 
January 2002.  These should be associated 
with the record.

2.  After completion of #1 above, the 
veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of the veteran's 
bilateral hearing loss and tinnitus.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should review 
the veteran's entire claims file and 
examine the veteran.  The examiner should 
provide an opinion as to whether it is as 
least as likely as not  that the 
veteran's bilateral hearing loss is 
related to his service.  The examiner 
should also state whether the veteran has 
tinnitus and provide an opinion as to 
whether it is as least as likely as not 
that the veteran's tinnitus is related to 
his service.  The examiner should provide 
reasons and bases based on medical 
judgment and facts for this opinion. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



